Filed Pursuant to Rule 497(e) 1933 Act File No. 333-120624 1940 Act File No. 811-21675 EXPLANATORY NOTE On behalf of WY Funds and pursuant to Rule 497(e) under the Securities Act of 1933, as amended, attached for filing are XBRL exhibits containing interactive data format risk/return summary information that mirrors the risk/return summary information contained in a supplemented Prospectus, dated May 1, 2012, for The Core Fund, filed pursuant to Rule497(e) on October 24, 2012.The purpose of this filing is to submit the XBRL exhibits for the risk/return summary provided in the 497(e) filing (Accession Number 0000894198-12-005908). The XBRL exhibits attached hereto consist of the following: EXHIBIT LIST Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE
